Citation Nr: 0514524	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-20 862	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1969 to November 1971.  

2.  In March 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The record reflects that in March 2005, the veteran signed a 
VA Form 21-4138, Statement in Support of Claim, wherein he 
stated he had been granted a 70 percent evaluation for post-
traumatic stress disorder and wanted to cancel his appeal.  
This was received at the regional office in Albuquerque, New 
Mexico.  That same month, the veteran's representative 
confirmed the veteran's decision to withdraw his appeal.  
Therefore, the veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


